Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río,
a la cual se une el Juez Presidente inte-rino Señor Rebollo López.
Mediante la Sentencia que hoy se certifica, una mayoría de este Tribunal resuelve otorgarle eficacia jurídica a una sentencia emitida contrario a lo permitido por la Ley de Sentencia Suspendida y Libertad a Prueba, 34 L.P.R.A. see. 1026 et seq.
Por entender que una sentencia así dictada es radical-mente nula, y en vista de que el ordenamiento procesal *669penal vigente le otorga jurisdicción a los tribunales para corregir una sentencia ilegal en cualquier momento, confir-maríamos la Sentencia del honorable Tribunal de Circuito de Apelaciones.
HH
Allá para el 6 de octubre de 1995, el Sr. Eduardo Ramos Muñoz (Sr. Ramos Muñoz o el peticionario) fue declarado culpable por los delitos de homicidio y agresión agravada menos grave, y de violación al Art. 8 de la Ley de Armas de Puerto Rico (en adelante Ley de Armas), 25 L.P.R.A. see. 418.(1) Conforme con este veredicto, el Tribunal de Primera Instancia (en adelante TPI) dictó sentencia el 15 de no-viembre de 1995, mediante la que condenó al peticionario a cumplir seis años de reclusión por el delito de homicidio; tres años por violación al Art. 8 de la Ley de Armas, supra, a ser cumplidos de forma consecutiva con la pena del delito de homicidio, y seis meses por el delito de agresión agra-vada, concurrentes con las penas anteriores. El TPI indicó que de no impedírselo la Ley de Sentencia Suspendida y Libertad a Prueba (en adelante Ley de Sentencia Suspen-dida), hubiera concedido la probatoria para los delitos de homicidio y agresión agravada menos grave. Sin embargo, ese foro interpretó que cuando una persona es convicta por un delito excluido del beneficio de sentencia suspendida, el tribunal carece de facultad para conceder el beneficio con respecto a los otros delitos, aunque éstos no estén taxati-vamente excluidos. Cabe mencionar que para la fecha en que ocurrieron los hechos en cuestión, el peticionario era estudiante de Derecho, habiendo adquirido su grado al mo-mento de dictarse la referida sentencia.
Así las cosas, el peticionario apeló ese dictamen ante el Tribunal de Circuito de Apelaciones (en adelante TCA) y *670alegó que erró el TPI por cuanto no le concedió el beneficio de sentencia suspendida por los delitos de homicidio y agresión agravada menos grave. El TCA consideró el re-curso y, el 27 de agosto de 1997, emitió una sentencia me-diante la cual resolvió que como el TPI encontró culpable al peticionario, le aplicaba el beneficio de sentencia suspen-dida en todos los delitos imputados —con excepción del cargo por el citado Art. 8 de la Ley de Armas— procedía que este foro dispusiera a tal efecto una vez recibiera el mandato. De este dictamen, el peticionario acudió ante este Tribunal mediante un recurso de apelación para soli-citar la revisión de otros aspectos de la decisión del TCA.(2) El recurso fue atendido como un certiorari, y se denegó mediante Resolución de 5 de diciembre de 1997.
En el ínterin, el 17 de septiembre de 1997, a tenor con la referida sentencia del TCA, el TPI enmendó las sentencias de homicidio y agresión agravada menos grave para que se cumplieran bajo el régimen de sentencia suspendida. Ese mismo día excarcelaron al peticionario, ya que había cum-plido más del tiempo correspondiente a la sentencia por infracción al citado Art. 8 de la Ley de Armas (tres años).
Dos años después de que se emitiera la referida senten-cia enmendada, el peticionario solicitó el examen de revá-lida de abogado y, tras aprobarlo, se inició el proceso co-rrespondiente para considerar su admisión al ejercicio de la profesión. Conforme al trámite usual, la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía co-menzó su investigación sobre el carácter y aptitud moral del peticionario. No obstante, luego de evaluar el expe-diente del Sr. Ramos Muñoz, la Comisión entendió que no estaba en condiciones para certificar su buena reputación, ya que éste no había agotado la pena a la que fue sentenciado. Aún así, la Comisión procedió a elevar el asunto ante nos, por entender que se trataba de una cues-tión de estricto derecho.
*671Tras evaluar el caso, emitimos una resolución en la cual denegamos la solicitud de admisión del peticionario. Sin embargo, en vista de la importancia del asunto, acogimos una segunda moción de reconsideración y emitimos una opinión per curiam en la cual concluimos que la Comisión no podía certificar el buen carácter y la reputación del as-pirante hasta que éste no extinguiera su pena. Véase In re Ramos Muñoz, 155 D.P.R. 255 (2001).
En vista de esto, el 9 de abril de 2001 el peticionario acudió ante el TPI y solicitó la reconsideración de la sen-tencia que dictó ese foro el 17 de septiembre de 1997, a los fines de que la pena de tres años impuesta por violar el citado Art. 8 de la Ley de Armas se considerara cumplida concurrentemente con la pena de seis años impuesta por el delito de homicidio. A la fecha de la solicitud, el peticiona-rio ya había extinguido en prisión la pena de tres años por la Ley de Armas, y había cumplido cuatro de los seis años por el delito de homicidio. El Ministerio Público se opuso a tal petición y planteó que el tribunal carecía de jurisdicción para modificar la referida sentencia.
Atendidos los argumentos de las partes, el 29 de enero de 2002 el TPI emitió una sentencia enmendada en la que determinó que, según lo resuelto en Pueblo v. Tribunal Superior, 104 D.P.R. 650 (1976), tenía facultad para revisar en cualquier momento una sentencia dictada en probatoria. Así, pues, resolvió que el caso de autos era ade-cuado para reconsiderar, concediéndole lo solicitado al peticionario. (3)
Inconforme, el Procurador General acudió ante el TCA para plantear que el TPI carecía de jurisdicción para redu-cir la sentencia en cuestión, toda vez que habían vencido los términos dispuestos para ello en la Regla 185(a) de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II. Además, adujo que lo resuelto en Pueblo v. Tribunal Superior, supra, era inaplicable a las circunstancias del presente caso, dado que lo resuelto en aquella ocasión se limitaba a casos bajo el *672palio de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2101 et seq.(4)
Luego de evaluar los méritos del caso, el TCA revocó la sentencia recurrida.(5) Sin embargo, en lugar de resolver los asuntos planteados, el TCA, motu proprio, revocó a base de que la Sentencia de 17 de septiembre de 1997 —la cual concedió al peticionario el beneficio de la sentencia suspendida— constituía una sentencia ilegal. A tenor con esto, revocó la referida Sentencia de 17 de septiembre de 1997 y dejó en pleno vigor las sentencias originalmente dic-tadas el 15 de noviembre de 1995.(6) El TCA fundamentó su proceder en la Regla 185(a) de Procedimiento Criminal, supra, que le permite a un tribunal corregir una sentencia ilegal en cualquier momento, y en el Art. 2 de la Ley de Sentencia Suspendida, 34 L.P.R.A. see. 1027, que establece que una persona que ha utilizado un arma de fuego durante la comisión de un delito grave, o su tentativa, está excluida de sus beneficios. Como consecuencia de este dictamen, el peticionario perdió el privilegio de cumplir el remanente de su pena bajo el régimen de sentencia suspendida.
Así las cosas, el 19 de septiembre de 2002 el peticionario presentó ante nos un recurso de certiorari y una Moción en Auxilio de Jurisdicción, en la que nos solicitó que emitiése-mos una orden que paralizara la ejecución del mandato del TCA, ya que eso implicaría el arresto y la encarcelación del peticionario.
Las controversias planteadas en el recurso del peticiona-*673rio se reducen a dos, a saber: (1) si el TCA tenía facultad para revocar la sentencia que dictó el TPI el 17 de septiem-bre de 1997, que le concedió al peticionario los beneficios de una sentencia suspendida, y (2) si erró el TCA al decidir que el TPI no tenía jurisdicción para enmendar las sentencias dictadas originalmente, para que las penas impuestas con-currentemente por los delitos de homicidio y agresión agra-vada se cumplieran concurrentemente también con la pena ya extinguida por infracción al Art. 8 de la Ley de Armas, supra.
El 20 de septiembre de 2002 emitimos una resolución que paralizó los procedimientos ante el TPI hasta que otra cosa se dispusiera. Posteriormente, el 25 de octubre de 2002, expedimos el auto de certiorari solicitado.
Por las razones que se exponen a continuación, confir-maríamos el dictamen recurrido. Veamos.
HH HH
Sabido es que en nuestro ordenamiento procesal la sen-tencia es el pronunciamiento judicial de la pena que se le impone al acusado tras un fallo o veredicto de culpabilidad. Pueblo v. Martínez Lugo, 150 D.P.R. 238 (2000); Pueblo v. Tribunal Superior, 94 D.P.R. 220, 223 (1967). Del mismo modo, nuestro ordenamiento provee para que una vez se dicta una sentencia para un caso específico, el tribunal mo-difique su dictamen si se verifican ciertas condiciones. A esos efectos, la Regla 185(a) de Procedimiento Criminal, supra,(7) dispone:
[e]Z tribunal sentenciador podrá corregir una sentencia ile-gal en cualquier momento. Asimismo podrá, por causa justifi-cada y en bien de la justicia, rebajar una sentencia dentro de los noventa (90) días de haber sido dictada, siempre que la misma no estuviere pendiente en apelación, o dentro de los sesenta (60) días después de haberse recibido el mandato con-firmando la sentencia o desestimando la apelación o de ha-*674berse recibido una orden denegando una solicitud de certiorari. (Énfasis suplido.)(8)
Como se puede observar, la citada regla distingue la ju-risdicción correctiva del tribunal sentenciador para dos su-puestos diferentes. Mientras que la primera oración del estatuto dispone para la corrección de una sentencia ilegal, la segunda provee el mecanismo y los términos para que ese foro rebaje una sentencia dictada conforme a derecho.
En cuanto al primer supuesto, hemos resuelto que una sentencia ilegal es aquella que un tribunal dicta sin juris-dicción o autoridad, en abierta contravención al derecho vigente.(9) Pueblo v. Pérez Rivera, 129 D.P.R. 306, 322 (1991); Pueblo v. Lozano Díaz, 88 D.P.R. 834, 838 (1963); E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, pág. 562. En consecuencia, una sentencia dictada así es nula e inexistente, ya que los estatutos de penalidad son jurisdiccionales, “ ‘[por lo que] limitan el propio poder de la Corte’ ”. Pueblo v. Lozano Díaz, supra, pág. 840. Dado que una actuación judicial inválida no debe conllevar con-secuencias legales, la citada regla permite al tribunal, en cualquier momento, corregir una sentencia que adolezca de ilegalidad. Pueblo v. Martínez Lugo, supra; Pueblo v. Casanova Cruz, 117 D.P.R. 784 (1986). Tal corrección la puede promover el tribunal sua sponte, incluso a nivel apelativo, e indistintamente de si el convicto ya empezó a extinguirla. Pueblo v. Pérez Rivera, supra, págs. 322-323; Pueblo v. Castro Muñiz, 118 D.P.R. 625, 653 (1987); Pueblo v. Lozano Díaz, supra, pág. 841.(10) Más aún, la facul-*675tad del tribunal para corregir una sentencia ilegal se ex-tiende a hacer más onerosa la pena, en situaciones en que la pena más benigna originalmente impuesta era contra-ria a la ley. (Énfasis suplido.) Chiesa Aponte, op cit., pág. 562.(11)
Por el contrario, una sentencia legal se dicta dentro de las facultades y los poderes del tribunal sentenciador. Pueblo v. Lozano Díaz, supra, pág. 838. No obstante, posterior-mente el tribunal puede considerar como inadecuada una sentencia legal, en cuyo caso, cualquier cambio queda su-peditado a los términos y a las condiciones que impone la Regla 185(a) de Procedimiento Criminal, supra. Transcu-rridos los términos de esa regla y expirados los plazos para presentar reconsideración, apelación, certiorari o relevo de sentencia —según sea el caso— la sentencia dictada váli-damente adviene final y firme, y los tribunales pierden ju-risdicción para revisarla.
De otra parte, nuestro ordenamiento establece unos me-canismos para que, en casos apropiados y pertinentes, un convicto cumpla su sentencia fuerá de prisión. Dentro de éstos se encuentra el proceso establecido por la Ley de Sen-tencia Suspendida. Al aplicar anteriormente esta ley, he-mos reconocido que su propósito es hacer viable la política pública de rehabilitación enunciada en la Sec. 19 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, en cuanto fomenta la reintegración del convicto a la sociedad como miembro productivo. Pueblo v. Álvarez Rodríguez, 154 D.P.R. 566 (2001).
No obstante este propósito, la referida ley también reco-noce la necesidad de proveer para la seguridad de la comu-nidad en general. Por esto, el legislador estableció unos mecanismos para asegurar que personas peligrosas no re-*676gresen innecesariamente a circular por las calles del país, íd. A esos efectos, el Art. 2 de la Ley de Sentencia Suspen-dida, supra, según enmendada por la Ley Núm. 33 de 27 de julio de 1993, dispone en lo pertinente:
El Tribunal de Primera Instancia podrá suspender los efec-tos de la sentencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato ... o cuando la persona utilice o intente utilizar un arma de fuego en la comisión de un delito grave o su tentativa .... (Énfasis suplido.) 34 L.P.R.A. see. 1027.
En Pueblo v. Álvarez Rodríguez, supra, tuvimos la opor-tunidad de interpretar el citado artículo. Ese caso trata so-bre una mujer convicta por el delito de homicidio e infrac-ción al Art. 6 (25 L.P.R.A. sec. 416) y al Art. 8 de la Ley de Armas, supra, ofensas por las que el TPI le impuso una pena de diez años en prisión por cada cargo de homicidio (2 cargos), y de tres y cinco años por los delitos bajo la Ley de Armas. Las penas se cumplirían concurrentemente y bajo el régimen de sentencia suspendida.
El Ministerio Público se opuso a esa sentencia. Alegó que la Ley de Sentencia Suspendida excluía expresamente de ese privilegio a toda persona que utilizara o intentara utili-zar un arma de fuego en la comisión de un delito grave o su tentativa. El TCA no acogió el planteamiento del Ministerio Público; procedió a confirmar lo que resolvió el TPI. Incon-forme, el Ministerio Público acudió ante nos mediante re-curso de certiorari.
Luego de analizar las disposiciones de esa ley, resolvimos que tanto su letra como su historial legislativo exponen una inequívoca intención de excluir de sus beneficios a cualquier convicto de delito grave que utilice un arma de fuego. Pueblo v. Álvarez Rodríguez, supra, pág. 573. Citando de la Exposi-ción de Motivos de la Ley Núm. 33 de 27 de julio de 1993, expresamos que
[d]ado el peligro que representa para nuestra sociedad el que las personas que utilizan o intentan utilizar un arma de fuego en la comisión de un delito grave o su tentativa estén en la libre comunidad antes de que cumplan el término de reclusión que se *677les imponga, esta ley excluye del beneficio de la sentencia sus-pendida y de la libertad bajo palabra a dichas personas. íd.
Asimismo, concluimos en ese caso que nuestra decisión en Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999), no le aplicaba porque en ese caso se interpretaba el derecho vi-gente antes de la enmienda de 1993.(12)
Por lo tanto, es un hecho indiscutido que a partir de la enmienda que se introdujo mediante la Ley Núm. 33 de 27 de julio de 1993, es derecho positivo en Puerto Rico que aquellas personas que utilicen un arma de fuego para co-meter un delito grave están excluidas del beneficio de la sentencia suspendida.
Conforme a este marco jurídico, resolvemos la contro-versia ante nos.
HH HH 1 — 1
En el caso de marras, el peticionario alega que el TCA actuó sin jurisdicción al revocar la sentencia enmendada del TPI de 17 de septiembre de 1997, toda vez que ésta era legal, había advenido final y firme, y el tribunal había de-negado el auto para revisarla. Igualmente, arguye que de sostenerse el dictamen del TCA se estaría aplicando retro-activamente nuestra decisión de Pueblo v. Álvarez Rodríguez, supra. No tiene razón el peticionario.
Estamos patentemente ante un caso en el cual se dictó una sentencia ilegal. En la situación de autos, se halló cul*678pable al peticionario del delito de homicidio (delito grave), para lo que utilizó un arma de fuego para realizarlo. Ade-más, los actos por los que resultó culpable ocurrieron el 6 de enero de 1995, fecha en que estaba vigente la enmienda realizada en julio de 1993 a la Ley de Sentencia Suspendida. Por consiguiente, al ser ese el derecho aplica-ble al momento de los hechos, incidió en error el TCA al modificar en 1997 la sentencia que válidamente dictó el TPI en octubre de 1995, a los efectos de que el peticionario cumpliera en probatoria la pena que se le impuso por los delitos de homicidio y agresión agravada. Al emitir un mandato a esos efectos, el TCA llevó al tribunal de instan-cia a dictar una sentencia ilegal, toda vez que estaba en clara contravención de lo dispuesto por una ley vigente. Así, pues, conforme a lo dispuesto por la Regla 185(a) de Procedimiento Criminal, supra, resolvemos que cualquier tribunal, a petición de parte o motu proprio, tenía jurisdic-ción para corregirla en cualquier momento, mientras ésta no se hubiese extinguido.
La mayoría, por el contrario, apoya desmedidamente su decisión en unas expresiones de este Tribunal en Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 762 (1985), en la cual se señala que la corrección de una sentencia ilegal, según lo dispuesto en la citada Regla 185(a) de Procedimiento Criminal, corresponde únicamente al tribunal sentenciador, tras planteárselo el Ministerio Público. Nuestro criterio es que las referidas expresiones constituyen una interpreta-ción limitada y errónea que no debemos reiterar o perpetuar. Adviértase, además, que lo señalado en ese caso sobre este particular está en conflicto con lo resuelto en Pueblo v. Lozano Díaz, supra, caso cuya controversia me-dular era la corrección de una sentencia ilegal, y cuyos fundamentos son similares a los que aquí esbozamos, y que Bigio Pastrana, supra, no revocó.(13)
El así resolver responde a nuestro deber de hacer cum-plir cabalmente el mandato de la ley. Como expresáramos *679en Pueblo v. Álvarez Rodríguez, supra, pág. 574, el mero hecho de que podamos estar en desacuerdo con un man-dato nunca será razón suficiente para ignorarlo. Asimismo, reiteramos que nuestro sistema político se fundamenta, primordialmente, en el derecho del pueblo a autogober-narse, siendo la Asamblea Legislativa el principal em-blema de la voluntad democrática. íd. Por ende, indepen-dientemente de lo excepcionales que nos parezcan las circunstancias del caso ante nos, no podemos resolver de un modo que contravenga de manera radical lo palmaria-mente establecido por el legislador. Recordemos que la dis-creción judicial para otorgar el beneficio de sentencia sus-pendida, aunque es amplia, no es absoluta; está supeditada al fiel cumplimiento de todos los requisitos del Art. 2 de la Ley de Sentencia Suspendida, supra.(14)
Conforme a esto, resolveríamos que actuó correcta-mente el TCA al corregir un error patente en la sentencia que revisaba, mientras el peticionario aún permanecía bajo la jurisdicción correccional del Estado y cuando la con-secuencia de ese error era anular el dictamen recurrido.
Como último remedio, el peticionario puede invocar la clemencia ejecutiva al llevar su reclamo ante la Goberna-dora de Puerto Rico. Véase Pueblo v. Tribunal Superior, 91 D.P.R. 539, 544 (1964).
IV
Por los fundamentos que anteceden, concluiríamos que no erró el TCA al decidir que la sentencia enmendada de 17 de septiembre de 1997 fue ilegal, por lo que procedía su corrección conforme a la Regla 185(a) de Procedimiento Criminal, supra.
Por ser otro el criterio de la mayoría, disentimos.

(1) Los hechos por los que fue hallado culpable ocurrieron el 6 de enero de 1995. De esos eventos resultó muerto el Sr. Edmundo Ramos Rosario, sobrino del peticionario. El Sr. Edmundo Ramos Román, hermano del peticionario y padre del occiso, fue herido de bala. Véase Apéndice, pág. 35.


(2) Específicamente, el peticionario alegó que el Jurado incurrió en error mani-fiesto en la determinación de culpabilidad y apreciación de la prueba, y que se le violó el derecho al debido proceso de ley al no ofrecérsele un juicio justo e imparcial.


(3) Véase Apéndice, pág. 29.


(4) íd., pág. 38.


(5) Véase Sentencia de 22 de agosto de 2002. La sentencia la emitió el panel integrado por los jueces Soler Aquino, Colón Birriel y Escribano Medina; el primero de ellos emitió un voto disidente.


(6) Este panel también resolvió, para fines argumentativos, que de acuerdo con Pueblo v. Tribunal Superior, 104 D.P.R. 650 (1976), los tribunales tienen jurisdicción para modificar una sentencia que se cumple de manera suspendida, aunque el caso en cuestión no esté bajo el palio de la Ley de Sustancias Controladas de Puerto Rico. Sin embargo, condicionó su jurisdicción a que las penas a revisar no se hayan extinguido. Debido a que el peticionario ya había extinguido su pena por la violar el Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 418, el Tribunal de Circuito de Apelaciones (en adelante TCA) entendió que no procedía la modificación de la sentencia en este caso. Véase Apéndice, pág. 14.


(7) Esta regla proviene de la Regla 35 de Procedimiento Criminal federal, 18 U.S.C.A.


(8) Nótese que la regla provee para la corrección de la sentencia, no del fallo o veredicto de culpabilidad. Es decir, ésta no provee un vehículo para atacar colateral-mente los errores anteriores al pronunciamiento de la sentencia.


(9) En la jurisdicción federal se le ha dado igual significado. Véanse: United States v. Morgan, 346 U.S. 502, 506 (1954) (“Sentences subject to correction ... are those that the judgement of conviction did not authorize”); Wright, Federal Practice and Criminal 2d Sec. 582, pág. 381 (1982) (“A sentence is illegal within the meaning [of Rule 35] if it is in excess of the statutory provision, or in some other way contrary to the applicable statute” (énfasis suplido)).


(10) Véase, además, Bozza v. United States, 330 U.S. 160 (1947).


(11) A modo ilustrativo, en ocasiones anteriores hemos considerado ilegales aque-llas sentencias que imponen penalidades que figuran fuera de los mínimos y máximos dispuestos por ley, así como las que imponen un castigo distinto al establecido. Véanse: Pueblo v. Martínez Lugo, 150 D.P.R. 238 (2000); Pueblo v. Valdés Sánchez, 140 D.P.R. 490 (1996); Pueblo v. Bigio Pastrana, 116 D.P.R. 748 (1985); Pueblo v. Bell Pound, 101 D.P.R. 41 (1973); Pueblo v. Lozano Díaz, 88 D.P.R. 834 (1963).


(12) En Pueblo v. Zayas Rodríguez, supra, nos enfrentamos a una situación en la que aplicaba la ley anterior a la enmienda de 1993, cuya letra e historial legislativo presentaban unas supuestas incongruencias que sembraban duda en cuanto a la intención del legislador de excluir de los beneficios de la sentencia suspendida aque-llos delitos que se cometían utilizando un arma de fuego. En esa ocasión dirimimos la duda y resolvimos a favor del acusado. Sin embargo, la alegada incongruencia se corregió mediante la enmienda de 1993, por lo que el raciocinio de Zayas Rodríguez, supra, no se aplica a los casos posteriores a esa decisión. Pueblo v. Álvarez Rodríguez, 154 D.P.R. 566, 572-573 (2001).
Igual lectura se debe hacer de Pueblo v. Molina Virola, 141 D.P.R. 713 (1996). De hecho, en ese caso expresamos que no se aplicó la enmienda de 1993, dado que los hechos en controversia eran anteriores a la entrada en vigencia de la enmienda. Id., pág. 723 esc. 10.


(13) Véase Pueblo v. Álvarez Rodriguez, supra.


(14) Véase, sobre este particular, Pueblo v. Zayas Rodríguez, supra, opinión disidente del Juez Asociado Señor Negrón García, a la cual se unieron los Jueces Asociados Señores Rebollo López y Corrada Del Río.